t c memo united_states tax_court robert c austin petitioner v commissioner of internal revenue respondent docket no filed date merle r flagg for petitioner james f prothro for respondent memorandum findings_of_fact and opinion parker judge respondent determined deficiencies in and additions to petitioner's federal_income_tax as follows additions to tax sec deficiency sec_6654 sec_6653 sec_6661 dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number 1dollar_figure --- --- --- --- --- --- --- --- big_number big_number dollar_figure big_number big_number --- --- --- --- year plu sec_50 percent of the interest due on the deficiency unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years before the court and all rule references are to the tax_court rules_of_practice and procedure the issue to be decided is whether petitioner's remittance in the form of a check in the amount of dollar_figure sent to the internal_revenue_service with petitioner's form_4868 application_for automatic_extension of time to file u s individual_income_tax_return on or about date was a payment of tax or a deposit in the nature of a cash bond findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioner resided in greeneville tennessee at the time he filed his petition in this case in petitioner wa sec_38 years of age up to that time he had led a very sheltered and privileged life he had no idea what his assets were and no idea what his income was his father a very successful businessman handled all of petitioner's investments and financial matters and provided petitioner and his two sisters with a protected and cocooned life during the years at issue petitioner was an orchestra conductor sometime in petitioner moved from chattanooga tennessee to cheyenne wyoming to conduct the cheyenne symphony orchestra in approximately petitioner left wyoming and moved to texas in order to conduct the east texas symphony orchestra in tyler texas occasionally petitioner made guest appearances conducting other orchestras during petitioner's principal job was conducting the east texas symphony orchestra petitioner's income from conducting in was approximately dollar_figure the highest amount petitioner had ever earned from conducting and what he considered a handsome salary by the standards of his profession in petitioner was fired from his job with the east texas symphony orchestra and thereafter he moved from lindale texas to dallas texas a significant portion of petitioner's income derived from investments his father had made in petitioner's name including securities and rental property petitioner did not receive the income from these investments directly the income was held in an account at rolich a corporation organized by petitioner's father as a holding_company to manage the assets that the father had purchased and placed in the names of his three children the name rolich was derived from the names of the three children robert lisa and christine when petitioner needed money for any reason his father wired the funds to him rolich was a family_corporation and each of the five family members ie petitioner's father mother and the three children was an officer of rolich in petitioner's father participated in a leveraged buy out of unaka corp unaka and obtained petitioner's signature pledging petitioner's assets in this buy out petitioner was unaware at that time that he owned substantial assets petitioner and his sisters were named directors and officers of unaka and were given annual salaries of dollar_figure each after his father's death in petitioner learned for the first time that he was an owner of unaka and that he was liable for a debt of dollar_figure million for the buy out unaka owned a number of subsidiary companies including metals engineering company meco a company which manufactured metal folding furniture and southern packaging company so-pak a company which produced packaged military food rations any dividends from meco or so- pak would have been paid to unaka as sole shareholder petitioner does not know if he was an officer of meco or of so- pak during during petitioner was paid dollar_figure in compensation from unaka as a director or officer petitioner did not receive this compensation directly and did not learn of it until later petitioner estimates he may have received a couple of hundred dollars of dividend income from unaka in petitioner was also a stockholder of the austin company the austin company was in the tobacco business and was the company that petitioner's father worked for prior to his retirement and the purchase of unaka petitioner is unsure if he received dividends from the austin company in petitioner was not on the board_of directors or an employee of the austin company petitioner's father had caused a restaurant to be constructed and had placed the property in petitioner's name this restaurant was the source of rental income to petitioner during some of the years at issue as of date petitioner knew that the restaurant was being rented although he was unaware of the amounts of rental income or expenses the only investment that petitioner ever made on his own was the purchase of two condo time-shares located in vail colorado rental_activity was sporadic and petitioner ultimately disposed of the time-shares at a loss petitioner had purchased a house in wyoming as his residence while he worked there and similarly he had purchased a house in lindale texas when he went to work for the east texas symphony orchestra petitioner may have rented out one or both of these residences after he moved out none of the real properties that petitioner himself purchased produced any rental income during in petitioner's father borrowed approximately dollar_figure to dollar_figure in petitioner's name in order to purchase securities for petitioner petitioner was not aware of these transactions until respondent's audit examination of the years before the court petitioner's grandfather had established a_trust for the benefit of his grandchildren petitioner's share of the income from this trust went to petitioner's father petitioner was unaware of this trust until respondent began the audit examination petitioner's father had a power_of_attorney to act on petitioner's behalf the records regarding petitioner's various sources of income including forms and w-2 were mailed to petitioner's father in tennessee petitioner's tax returns for all of his taxable years up through had been prepared by his father petitioner for some reason copied the returns over in his own handwriting and then signed them petitioner's tax returns for the taxable years through reported no tax_liability around petitioner's mother became seriously ill she spent about half of her time in the hospital petitioner's father stayed with her while she was hospitalized during her illness apparently as a result of the mother's illness petitioner's father ceased the preparation of petitioner's tax returns the mother's condition continued to worsen and she died in august of petitioner's father died approximately a year after his mother's death in august of as of date petitioner had not filed a federal_income_tax return since his return filed for the taxable_year petitioner was aware that a federal_income_tax return is required to be filed for each year by april of the following year on date petitioner prepared and mailed form_4868 application_for automatic_extension of time to file u s individual_income_tax_return form for the taxable_year petitioner entered the following figures on the form total_tax liability federal_income_tax withheld balance due dollar_figure dollar_figure dollar_figure petitioner enclosed with the form_4868 a check in the amount of dollar_figure the remittance to the internal_revenue_service irs petitioner obtained dollar_figure of the funds used for the remittance from his account at rolich the memo line on the check was blank in petitioner's check register he noted that the check was to irs for taxes petitioner had initially written the amount of the remittance in the check register as dollar_figure but he crossed out that figure and then wrote in dollar_figure he made the change because he thought the round however the father remained active in managing his and petitioner's investments the leveraged buy out of unaka occurred in and the loan to buy securities for petitioner occurred in figure looked too pat and he wanted to change it to something that he felt looked more logical petitioner sent the check to the irs because if he owed any_tax he wanted it to be paid it was petitioner's intent in april of that if there were any taxes due for the remittance would pay for those taxes or for any that might be due for the next year or the previous year he wanted to be able to show that i was not trying to dodge my taxes that i was trying to keep everything paid he hoped that someday his father would be able to go back and deal with all this that there would have not been any liability to trigger any concern that there was an attempt to not pay the irs received petitioner's form_4868 and the remittance and granted petitioner an extension of time to file until date the irs posted the remittance as a payment for the taxable_year and has always treated the remittance as a payment of taxes that remittance was never placed into a suspense_account or an excess collection account and it was never treated by irs as a deposit in the nature of a cash bond the amount of the remittance has been shown on petitioner's account as a payment since it was received by the irs as of the time of trial no assessment had been made for the taxable_year and petitioner's account still showed a credit balance of dollar_figure petitioner did not timely file his return or the returns for the other years involved in this case although he did cooperate with respondent's agents during the audit in and on date respondent mailed three notices of deficiency to petitioner one notice for the taxable years through another for the years and and the third for the years and on date petitioner prepared his tax_return and on date he filed that return and returns for the other years he filed his petition in the tax_court on date challenging all of the adjustments in the three notices of deficiency during the trial session in dallas texas commencing date the parties filed their stipulation of agreed issues that settled all issues in the case except one leaving for trial and for the court's decision only the question of the characterization of the remittance as a tax payment or a deposit it was during the settlement negotiations and the drafting of the parties' stipulation of agreed issues that petitioner for the first time raised the issue that the remittance was a deposit in the nature of a cash bond opinion this court has jurisdiction to determine the existence and amount of any overpayment_of_tax to be credited or refunded for the year or years at issue sec_6512 however sec_6512 limits the amount of the allowable credit or refund based on the time of payment of the tax where no return has been filed and no claim for a refund has been made prior to the issuance of the notice_of_deficiency the amount of the refund is limited to those amounts paid either after the mailing of the notice_of_deficiency or within the 2-year period prior to the date of the mailing of the notice sec_6512 sec_6511 commissioner v lundy u s ___ ___ 116_sct_647 86_f3d_609 6th cir affg tcmemo_1993_592 in the instant case petitioner filed no return and made no claim for a refund prior to the mailing of the notice_of_deficiency the amount of petitioner's refund as determined by this court is limited to the amount of taxes paid in the year period preceding the mailing of the notice_of_deficiency on date the remittance was mailed to the irs on date if the remittance constituted a payment of tax rather than a deposit the refund of that amount is barred gabelman v commissioner supra pincite respondent argues that the the parties have not suggested that any payments were made after the notice_of_deficiency was mailed however consistent with petitioner's argument that the remittance was a deposit in the nature of a cash bond it may be that petitioner regards the date of filing of his tax_return on date as the date of payment and hence the date of overpayment of his tax see 100_tc_191 for this court to have subject matter jurisdiction there must first be a payment of tax before this court can determine the existence and amount of any overpayment under sec_6512 see johnson v commissioner tcmemo_1993_562 remittance was a payment of tax whereas petitioner argues that it was a deposit in the nature of a cash bond in 100_tc_191 an earlier case involving a taxpayer's remittance with a form_4868 this court stated that a remittance by a taxpayer to respondent generally will not be regarded as a payment of federal_income_tax until the taxpayer intends that the remittance satisfy what the taxpayer regards as an existing tax_liability we concluded that remittances made by taxpayers with form_4868 extension requests are not necessarily to be treated as a matter of law as payments of tax as of the filing_date of the associated income_tax return id pincite we applied instead a facts_and_circumstances_test in ascertaining the taxpayer's intent in risman v commissioner supra the taxpayers made a remittance with a form_4868 in an amount of dollar_figure that bore no good_faith relationship to the taxpayers' tax_liability for the year specified ie an arbitrary disorderly or random remittance the irs treated the remittance as a deposit by placing it in a suspense_account upon receipt the taxpayers wrote to the irs approximately months later indicating that the remittance had not been based on any estimate of their tax_liability for that year and that they expected the remittance would be applied to future taxes owed on tax returns not yet filed at the time of their letter the taxpayers were delinquent in filing the return for the year specified on the form_4868 and had requested an extension for the subsequent year's return based on those facts and circumstances we held that the taxpayers' remittance was a deposit in the instant case petitioner changed the amount of the remittance from a round figure of dollar_figure to dollar_figure he did not want the amount of the remittance to look too pat he changed the figure to dollar_figure so that it would look more logical in other words petitioner wanted the amount of the remittance to appear to be a valid rather than a made-up figure respondent treated petitioner's remittance as a payment of tax petitioner never contacted respondent regarding the treatment of the remittance during and when petitioner was cooperating fully with respondent's agents in the audit he never suggested that the remittance was merely a deposit shortly before trial when the parties made their calculations in connection with their settlement negotiations petitioner for the first time raised the issue as to whether the remittance was a payment of tax or a deposit under the golsen_rule where the court_of_appeals to which appeal lies has already passed upon the issue before us efficient and harmonious judicial administration calls for us to follow the decision of that court 54_tc_742 affd 445_f2d_985 10th cir an appeal in this case would lie to the court_of_appeals for the sixth circuit which has now spoken definitively on the issue in this case after the parties submitted their briefs in the present case the court_of_appeals for the sixth circuit affirmed our decision in gabelman v commissioner tcmemo_1993_592 in which the taxpayer voluntarily and in good_faith prepared his extension request and the accompanying check and based on the facts and circumstances this court held that the taxpayer's remittance was a payment of tax 86_f3d_609 6th cir the court_of_appeals affirmed however on the ground that remittances submitted with forms are payments of tax as a matter of law id pincite the court_of_appeals for the sixth circuit reasoned that the express language of the regulations requires taxpayers to submit an estimated payment of their taxes with form_4868 extension requests emphasis in original and also that such remittances are analogous to the withholding of taxes and payment of estimated_taxes throughout the year which are deemed paid on april of the following year and the due_date of the return respectively under sec_6513 id pincite the sixth circuit rejected the contrary conclusion we had reached in our opinion in risman v commissioner supra also the court_of_appeals for the sixth circuit distinguished the situation in the regulations referred to are sec_1_6081-4 and sec_1_6081-4 income_tax regs gabelman v commissioner from that in 426_f2d_1270 6th cir where the sixth circuit itself had previously applied a facts_and_circumstances_test in deciding whether a taxpayer's remittance made during an audit qualified as a deposit or payment gabelman v commissioner supra pincite- following the golsen_rule and applying the holding of the court_of_appeals for the sixth circuit set forth in gabelman v commissioner supra that remittances submitted with form_4868 extension requests are payments of tax as a matter of law we hold that the remittance in this case was a payment of tax not a deposit in accordance with the parties' stipulation of agreed issues and the above holding an appropriate decision will be entered
